Name: 2003/303/EC: Commission Decision of 25 April 2003 amending Decision 97/296/EC to authorise import of fishery products from Sri Lanka (Text with EEA relevance) (notified under document number C(2003) 1287)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  cooperation policy;  trade;  marketing;  fisheries;  international trade
 Date Published: 2003-05-03

 Avis juridique important|32003D03032003/303/EC: Commission Decision of 25 April 2003 amending Decision 97/296/EC to authorise import of fishery products from Sri Lanka (Text with EEA relevance) (notified under document number C(2003) 1287) Official Journal L 110 , 03/05/2003 P. 0012 - 0014Commission Decisionof 25 April 2003amending Decision 97/296/EC to authorise import of fishery products from Sri Lanka(notified under document number C(2003) 1287)(Text with EEA relevance)(2003/303/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2 (2) and (3) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2002/863/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex to Decision 97/296/EC list the names of the countries and territories covered by a specific Decision under Council Directive 91/493/EEC(5) and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decision 2003/302/EC(6) sets specific import conditions for fishery products originating in Sri Lanka. This country should therefore be added to the list in part I of the Annex to Decision 97/296/EC.(3) Decision 97/296/EC should therefore be amended accordingly.(4) This Decision should take effect on the same day as Decision 2003/302/EC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/296/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 17 June 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 25 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 301, 5.11.2002, p. 53.(5) OJ L 268, 24.9.1991, p. 15.(6) See page 6 of this Official Journal.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/ECAL- AlbaniaAR- ArgentinaAU- AustraliaBD- BangladeshBG- BulgariaBR- BrazilCA- CanadaCH- SwitzerlandCI- Ivory CoastCL- ChileCN- ChinaCO- ColombiaCR- Costa RicaCU- CubaCZ- Czech RepublicEC- EcuadorEE- EstoniaFK- Falkland IslandsGA- GabonGH- GhanaGL- GreenlandGM- GambiaGN- Guinea (Conakry)GT- GuatemalaHN- HondurasHR- CroatiaID- IndonesiaIN- IndiaIR- IranJM- JamaicaJP- JapanKR- South KoreaKZ- KazakhstanLK- Sri LankaLT- LithuaniaLV- LatviaMA- MoroccoMG- MadagascarMR- MauritaniaMU- MauritiusMV- MaldivesMX- MexicoMY- MalaysiaMZ- MozambiqueNA- NamibiaNC- New CaledoniaNG- NigeriaNI- NicaraguaNZ- New ZealandOM- OmanPA- PanamaPE- PeruPG- Papua New GuineaPH- PhilippinesPK- PakistanPL- PolandRU- RussiaSC- SeychellesSG- SingaporeSI- SloveniaSN- SenegalSR- SurinameTH- ThailandTN- TunisiaTR- TurkeyTW- TaiwanTZ- TanzaniaUG- UgandaUY- UruguayVE- VenezuelaVN- VietnamYE- YemenZA- South AfricaII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAE- United Arab EmiratesAM- Armenia(1)AO- AngolaAG- Antigua and Barbuda(2)AN- Netherlands AntillesAZ- Azerbaijan(3)BJ- BeninBS- BahamasBY- BelarusBZ- BelizeCG- Republic of Congo(4)CM- CameroonCY- CyprusDZ- AlgeriaER- EritreaFJ- FijiGD- GrenadaHK- Hong KongHU- Hungary(5)IL- IsraelKE- KenyaMM- Myanmar (Burma)MT- MaltaPF- French PolynesiaPM- St Pierre and MiquelonRO- RomaniaSB- Solomon IslandSH- St HelenaSV- El SalvadorTG- TogoUS- United States of AmericaYT- Mayotte(6)YU- Serbia and Montenegro(7),(8)ZW- Zimbabwe(1) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(2) Authorised only for imports of fresh fish.(3) Authorised only for imports of caviar.(4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(5) Authorised only for import of live animals intended for direct human consumption.(6) Authorised only for imports of non-processed and non-prepared fresh aquaculture products.(7) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.(8) Authorised only for imports of wild fish intended for direct human consumption."